UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7264


CURTIS LEON TAYLOR, SR.,

                Petitioner – Appellant,

          v.

GEORGE M. HINKLE,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00306-MHL)


Submitted:   March 8, 2011                 Decided:   March 21, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se.    Susan Foster Barr,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Susan Bland Curwood,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Curtis Leon Taylor, Sr. seeks to appeal the magistrate

judge’s         order   denying       his    Fed.       R.    Civ.     P.    60(b)     motion      for

reconsideration of the magistrate judge’s order denying relief

on his 28 U.S.C. § 2254 (2006) petition. *                                   The order is not

appealable         unless        a     circuit         justice       or      judge        issues     a

certificate of appealability.                          28 U.S.C. § 2253(c)(1) (2006);

Reid       v.     Angelone,          369    F.3d       363,      369        (4th      Cir.    2004).

A certificate           of     appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this     standard      by

demonstrating           that     reasonable            jurists       would      find       that    the

district         court’s     assessment        of       the    constitutional             claims    is

debatable         or    wrong.        Slack    v.       McDaniel,         529      U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.            We   have      independently           reviewed         the    record      and


       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                                   2
conclude   that     Taylor    has   not     made    the      requisite   showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed   in   forma    pauperis,      and    dismiss    the   appeal.      We

dispense   with     oral     argument     because     the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                        3